Attachment to Advisory Action
12. Request for Reconsideration
	The rejection of Claims 9, 11, 12 and 19 under 35 USC 103 as being unpatentable over Verhoeven et al. in view of Geneseq Accession No. AXR32122 is maintained.
	The rejection of Claims 9-12, 19 and 20 under 35 USC 103 as being unpatentable over Verhoeven et al. in view of Geneseq Accession No. AXR32122 and Brevnova et al. is maintained.

Response to Arguments
	On page 6 of the response, Applicant argues that the 103 rejections are inappropriate because “Although the gene sequence disclosed in Geneseq has 100% sequence identity with SEQ ID NO: 21, there is no apparent reason to modify Verhoeven with this gene sequence.”  The argument is not convincing because, as explained the rejection, it would have been obvious to one of ordinary skill in the art to have overexpressed the xylose isomerase gene described by Geneseq Accession No. AXR32122 in the mutant S. cerevisiae of Verhoeven et al. because it would have been the simple substitution of one known element for another to obtain predictable results.  The rationale is consistent with the standards set forth in MPEP 2143.I.
	On pages 6-7 of the response, Applicant further argues that the 103 rejections are inappropriate because “Verhoeven is particular to the modification of Saccharomyces cerevisiae  
with a heterologous xylose isomerase from Piromyces (see Abstract). Verhoeven explains that the heterologous xylose isomerase from Piromyces was used due to the strong sequence similarity with Baceteroides XI genes, and that other heterologous XI genes in Saccharomyces cerevisiae yielded no or very low XI activities under physiologically relevant conditions (see Page 1, last paragraph through Page 2, first paragraph). Based on this teaching, it would not have been obvious to a person having ordinary skill in the art to substitute the heterologous xylose isomerase from Piromyces used in Verhoeven with a heterologous xylose isomerase from Thermotoga Neapolitan, let alone a heterologous xylose isomerase from Thermotoga Neapolitan having 100% sequence identity with SEQ ID NO: 21, as is found in Geneseq. Rather, a person having ordinary skill in the art would have expected such a modification to be ineffective.”  Applicant further argues that “several references have disclosed the expression of exogenous xylose isomerase from bacterial origin in yeast cells, including S. cerevisiae (see Paragraph [0005] of the published application). ‘However, expression of most of xylose isomerase genes from bacterial origin does not result in the presence of an active xylose isomerase in S. cerevisiae, and the exact mechanism for this is not completely understood ( Ref . 10 ). Only a few of XI enzymes from bacterial origins expressed in yeast led to functionally active proteins, but activity is too low to support anaerobic growth on xylose’ (see Paragraph [0006] of the published application). Additionally, Verhoeven discloses that ‘attempts to express heterologous XI genes in S. cerevisiae yielded no or very low XI activities under physiologically relevant conditions. Then, multi-copy expression of a newly discovered xylose isomerase gene (xylA) from the anaerobic fungus Piromyces sp. E2 was shown to yield high XI activity in cell extracts of S. cerevisiae’ and only Bacteroides species of XI genes thought to be acquired from the fungus Piromyces by horizontal gene transfer yielded XI activity in S. cerevisiae" (see Paragraph 3 following the Abstract of Verhoeven). These disclosures directly support the unpredictable nature of bacterial XI expression in S. cerevisiae.”
	The arguments are regarded as an assertion that the claims are patentable due to the existence of unexpected results.  The arguments are not convincing since a showing of unexpected results to overcome a prima facie case of obviousness must be commensurate in scope with the claims.  Here, the results are not regarded as describing a representative range of: 
Species of host microorganisms.   Applicant has only presented results in engineered Saccharomyces cerevisiae and not a representative range of “microorganisms” as recited by the claims.
Species of xylose isomerase within the scope of xylose isomerases encoded by a nucleic acid sequence having at least 80% sequence identity with SEQ ID NO: 21.  There are thousands of possible xylose isomerase variants encompassed by those encoded by a nucleic acid sequence having at least 80% sequence identity with SEQ ID NO: 21 but Applicant has only presented results obtained with S. cerevisiae transformed with a nucleic acid having SEQ ID NO: 21, i.e., a single species of xylose isomerase encompassed by the vast scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652